Case: 15-15319   Date Filed: 05/31/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15319
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:14-cr-20059-KMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TYRONE JACKSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 31, 2017)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-15319     Date Filed: 05/31/2017   Page: 2 of 6


      After a jury trial, Tyrone Jackson was convicted of attempting to import and

to possess with intent to distribute 500 grams or more of cocaine. For those

offenses, the district court sentenced him to a total term of 115 months of

imprisonment, at the high end of his advisory guideline range. Jackson appeals his

sentence on the ground that it is greater than necessary to meet the purposes of

sentencing.   He asserts that the court overemphasized the length of his prior

criminal record, which, in his view, was composed of mostly minor offenses.

After review of the record and the parties’ briefs, we affirm Jackson’s sentence.

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). We first ensure

that the district court committed no significant procedural error, such as improperly

calculating the guideline range or inadequately explaining the chosen sentence. Id.

at 51. We then examine whether the sentence was substantively reasonable in light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

Id. Because Jackson does not raise any issue of procedural error on appeal, we

address substantive reasonableness only.

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the


                                           2
              Case: 15-15319    Date Filed: 05/31/2017   Page: 3 of 6


public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims.          Id.

§ 3553(a)(1), (3)–(7). The court must consider all of the § 3553(a) factors, but it

may, in its discretion, give greater weight to some factors over others. United

States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015).

      Our review of the district court’s choice of sentence is deferential. Id. at

1254–55. As a result, when a district court’s sentence falls within its discretion

and we do not necessarily agree with it, we will affirm it “even though we would

have gone the other way had it been our call.” United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc) (quotation marks omitted). Nevertheless, a

sentencing court can abuse its considerable discretion by (1) failing to afford

consideration to relevant factors that were due significant weight; (2) giving

significant weight to an improper or irrelevant factor; or (3) committing a clear

error of judgment in weighing the proper factors. Id. A district court’s unjustified

reliance on any one § 3553(a) factor may be indicative of an unreasonable

sentence. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006). The party


                                         3
               Case: 15-15319   Date Filed: 05/31/2017   Page: 4 of 6


challenging the sentence bears the burden of demonstrating that the sentence is

unreasonable “in light of the entire record, the § 3553(a) factors, and the

substantial deference afforded to sentencing courts.” Rosales-Bruno, 789 F.3d at

1256.

        Finally, although we do not presume that a sentence falling within the

guideline range is reasonable, we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence

imposed well below the statutory maximum penalty is another indicator of a

reasonable sentence. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008) (stating that the sentence was reasonable in part because it was well

below the statutory maximum).

        Here, Jackson has not shown that his 115-month total sentence is

substantively unreasonable in light of the record and the § 3553(a) factors. See

Rosales-Bruno, 789 F.3d at 1256. The district court’s decision to give greater

weight to Jackson’s criminal history was within its discretion. See id. at 1254,

1261–63 (upholding a significant upward variance based in substantial part on the

defendant’s “lengthy criminal history”).    The record indicates that the court

listened to Jackson’s arguments at sentencing but determined that a sentence of 60

months’ imprisonment, the statutory minimum, was too short in light of Jackson’s

“life of one kind of crime or another,” for which he had received little to no


                                        4
                Case: 15-15319        Date Filed: 05/31/2017      Page: 5 of 6


punishment. The district court’s comments about Jackson’s criminal history were

supported by the record, which reflected that over the course of decades Jackson

had committed dozens of offenses, some of which were violent, and had received

jail sentences totaling only 190 days and probation.

       Although the district court focused on Jackson’s criminal history, it did not

rely on that single factor to the exclusion of all other § 3553(a) factors. In addition

to his criminal history, the court cited the nature of Jackson’s offense, stating that a

large quantity of drugs was involved; the need to promote respect for the law and

to provide deterrence, stating that state courts’ prior treatment of Jackson did not

seem to impress on him the importance of conforming his behavior to the law; and

the need to protect society, stating that he had been a disruptive and destructive

force in his community. See 18 U.S.C. § 3553(a)(1), (2)(A)–(C). Thus, the record

shows that the court considered Jackson’s criminal history in conjunction with

other pertinent § 3553(a) factors.1

       The weight to be accorded the § 3553(a) factors was a matter for the district

court, see Rosales-Bruno, 789 F.3d at 1254, and Jackson has not shown that the


       1
          We note that the district court may have committed plain Tapia error by considering
rehabilitation and drug treatment when deciding on the length of the sentence of imprisonment.
See United States v. Vandergrift, 754 F.3d 1303, 1309–10 (11th Cir. 2014) (applying the
Supreme Court’s decision in Tapia v. United States, 564 U.S. 319 (2011)). Nevertheless, given
the court’s focus on Jackson’s criminal history and the other proper § 3553(a) factors, Jackson is
not entitled to relief on plain-error review because the record contains no reason to believe that
Jackson’s “sentence would have been different but for the court’s consideration of
rehabilitation.” See id.
                                                5
              Case: 15-15319    Date Filed: 05/31/2017   Page: 6 of 6


district court make a clear error in judgment by arriving at an unreasonable

sentence based on the facts of this case, see Irey, 612 F.3d at 1190. That the total

115-month sentence is a reasonable one is further supported by the fact that it was

both within the advisory guideline range and well below the statutory maximum of

40 years. See Hunt, 526 F.3d at 746; Gonzalez, 550 F.3d at 1324. Accordingly,

we affirm Jackson’s total sentence as substantively reasonable.

      AFFIRMED.




                                         6